Smith, C. J.
delivered the opinion of the court.
The appellant perpetrated no fraud on Moore by giving him the cheeky here in question; for he informed Moore at the time that he did not have sufficient funds in or credit with the bank on which it was drawn for its payment. The wrong, if any, which was done Moore by appellant was, not giving him the check, but failing to comply with his (appellant’s) promise to deposit sufficient money (with the bank to cover it. The case, therefore, does not come within the intent of chapter 120, Laws of 1916, so that the judgment of the court below will be reversed, and appellant discharged.

Reversed.